           Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 1 of 15




1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3

4     JENNIFER KUKLOCK                                      3:19-cv-00369-LRH-CLB

5                                          Plaintiff,

6         v.                                                ORDER

7
      NEVADA DEPARTMENT OF
8     TRANSPORTATION,
9                                       Defendant.

10
               Before the court is Defendant Nevada Department of Transportation’s (NDOT)
11
     motion to strike related to Plaintiff’s supplemental expert report. (ECF No. 39). Plaintiff
12
     opposed the motion, (ECF No. 40, 41, 42), and NDOT replied. (ECF No. 43). Having
13
     thoroughly reviewed the record and papers, the finds that NDOT’s Motion to Strike (ECF
14
     No. 39) is GRANTED, in part, and DENIED, in part, for the reasons stated herein.
15
     I.        FACTUAL AND PROCEDURAL HISTORY
16
               On July 1, 2019, Plaintiff Jennifer Kuklock (“Kuklock”) initiated this lawsuit alleging
17
     the Nevada Department of Transportation (“NDOT”) engaged in discriminatory
18
     employment practices in their decision to fire Kucklock and in their subsequent refusal to
19
     rehire. (ECF Nos. 1, 7). The current motion arises out of Kuklock’s supplementation of
20
     her expert report on damages prepared by Kit Darby (“Darby”). (ECF No. 39 at 1).
21
     Pursuant to the court’s scheduling order (ECF No. 32), the parties exchanged initial expert
22
     reports before the May 4, 2020 deadline. (ECF Nos. 34-1; 34-2.) The parties then each
23
     submitted a rebuttal report by the August 28, 2020 deadline. (ECF No. 34-3; 34-4.) Fifty-
24
     one days after the rebuttal disclosure deadline and two business days before Darby’s
25
     scheduled deposition, Kuklock sent a supplemental expert report (“Third Report”) to
26
     NDOT changing portions of the initial disclosure. (ECF No. 34 at 1.) This Third Report
27

28                                                      1
            Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 2 of 15




1    increased damages and was accompanied by a new settlement demand. (ECF No. 43

2    at 2.) NDOT promptly filed the present motion to strike arguing the Third Report is an

3    improper supplementation and requesting sanctions under Rule 37. (ECF No 39 at 1-3.)

4    II.     LEGAL STANDARDS

5            Initial disclosures provide significant benefits to litigation and “courts have a duty

6    to enforce the initial disclosure requirements; however, courts must apply the Rules with

7    an eye toward ‘common sense,’ keeping in mind the purposes that the Rules are intended

8    to accomplish.” Silvagni v. WalMart Stores Inc, 320 F.R.D. 237, 240 (D. Nev. 2017). The

9    initial disclosure of damages computation “enables the defendant to understand the

10   contours of its liability and, by extension, to make informed decisions regarding

11   settlement.” Id.

12           Under the Federal Rules of Civil Procedure, the initial disclosure of expert opinions

13   are conducted in accordance with the timeframe set by a scheduling order or, if no order

14   is entered, pursuant to the timeframe stated in the Rules. Fed. R. Civ. P. 26(a)(2)(B).

15   The Rules require the initial disclosure of an expert’s opinion to be “a complete statement

16   of all opinions the witness will express and the basis and reasons for them.” Fed. R. Civ.

17   P. 26(a)(2)(B)(i). “A party must make its initial disclosures based on the information then

18   reasonably available to it.” Fed. R. Civ. P. 26(a)(1)(E). After initial disclosures are made,

19   a party is required to supplement the initial disclosure “in only three situations: 1) upon

20   court order; 2) when the party learns that the earlier information is inaccurate or

21   incomplete; or 3) when answers to discovery requests are inaccurate or incomplete.”

22   Keener v. United States, 181 F.R.D. 639, 640 (D. Mont.1998); see also Fed. R. Civ. P.

23   26(e)(1).

24           Supplementation “means correcting the interstices of an incomplete report based

25   on information that was not available at the time of disclosure. Keener, 181 F.R.D. at

26   640.   If the second disclosure presents “rebuttal evidence,” the disclosure must be

27

28                                                 2
            Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 3 of 15




1    submitted in accord with Rule 26(a)(2)(D)(ii). Keener, 181 F.R.D. at 640. Evidence is

2    “rebuttal” evidence when it is “intended solely to contradict or rebut evidence on the same

3    subject matter identified by another party under paragraph(a)(2)(B),” and must be made

4    “within 30 days after the disclosure made by the other party.”           Fed. R. Civ. P.

5    26(a)(2)(D)(ii); see also Keener, 181 F.R.D. at 640.

6    III.    DISCUSSION

7            A.    Proper Supplementation of Expert Report

8            Here, Kuklock’s supplemental expert disclosure contains information that is both

9    proper and improper under the Rules. Rule 26(e) “creates a ‘duty to supplement,’ not a

10   right.” Luke v. Family Care & Urgent Med. Clinics, 323 Fed. Appx. 496, 500 (9th Cir.

11   2009). Supplementation is not “a loophole through which a party who submits partial

12   expert witness disclosures, or who wishes to revise her disclosures in light of her

13   opponent’s challenges to the analysis and conclusions there in, can add to them to her

14   advantage after the court’s deadline has passed.” Id. Overall, Rule 26(e) “does not give

15   license to sandbag one’s opponent with claims and issues which should have been

16   included in the expert witness’ report.” Beller ex rel. Beller v. United States, 221 F.R.D.

17   689, 695 (D.N.M. 2003).

18           “To countenance a dramatic, pointed variation of an expert’s disclosure under the

19   guise of Rule 26(e)(1) supplementation would be to invite the proverbial fox into the

20   henhouse. The experienced expert could simply ‘lie in wait’ so as to express his genuine

21   opinions only after [the opposing party] discloses hers.” Keener, 181 F.R.D. at 641. While

22   some information added in Kuklock’s supplemental disclosure would have such an effect,

23   Kuklock had a duty to supplement certain pieces of information that were included in the

24   Third Report. For example, the Third Report corrects mistakes made in the initial report.

25   The initial report mistakenly treated the PERS employer pay contribution plan like a 401K

26   when, in fact, it is distinguishable from a 401k. (ECF No. 40 at 16.) Moreover, certain

27

28                                               3
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 4 of 15




1    information contained in the Third Report was not readily available to Darby at the time

2    of the initial report. New information, such as Kuklock’s continued unemployment during

3    the COVID-19 pandemic, is the proper subject of supplementation.

4           The court finds that the information contained in Table One below is proper

5    supplementation and is permissible. The table identifies the specific page references in

6    the supplemental expert report where the information is contained, the material or

7    information at issue, and a brief statement for the court’s determination that the

8    information is proper supplementation.

9

10                              Table 1 – Proper Supplementation

11

12     Page Number
                                Material                         Explanation
13     ECF No. 34-5

14                                              Permitted because this material corrected a
15                                              typographical error in the initial report which
                        2-year delay and 6.8
16    8–9                                       stated there was a one-year delay. This was
                        years
                                                wrong and the underlying calculation was
17
                                                based upon a 2-year delay.
18
19

20

21

22

23

24

25
26

27

28                                              4
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 5 of 15




1    Page Number
                                Material                         Explanation
2     ECF No. 34-5

3                                               Permitted because this information was not
4                                               readily available to the expert at the time of

5                                               disclosure. The assumption that female
                      “Women Pilots are         pilots are actively recruited was presented in
6
                      actively recruited…”      the original report. However, due to
7
                      and women pilots are technological errors the database showing
8    9 -10
                      hired 2 to 4 years        the precise information needed to be
9                     earlier than male         recovered. NDOT had notice of the
10                    pilots.                   existence of the information in the initial

11                                              report and a timely disclosure of that
                                                information occurred with this supplemental
12
                                                report.
13
                                                Permitted because this information was
14
                      Ex. I – Intl. Soc. Of     included in the database discussed above.
15   11, 60-62        Women Airline Pilots      The information was not obtainable by
16                    data                      expert at time of initial disclosure and is a
17                                              proper supplement of the initial report.

18                                              Permitted because NDOT agrees it was not
                      Table regarding pilot
     14                                         new information after original objection.
19                    hiring
                                                (ECF No 42-5 at 6.)
20
                                                Permitted because this corrects an
21                    Airline Transport Pilot
     15                                         inadvertent error in the expert’s articulation
                      Certificate
22                                              of Kuklock’s pilot certification.
23

24

25
26

27

28                                              5
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 6 of 15




1    Page Number
                            Material                           Explanation
2     ECF No. 34-5

3                                             Permitted because this is a proper
4                                             correction to a misunderstanding of NDOT’s

5                                             internal pay structure. The initial report
     19               NDOT Pilot Pay          assumed Kuklock would have reached a
6
                                              Pilot 3 position, however, this was a mistake
7
                                              and expert agreed with NDOT that Kuklock
8
                                              would only reach Pilot 2 position.
9                                             Permitted because this corrects an error —
10                                            failing to calculate wage based upon actual

11                                            W-2’s—and properly supplements based
     19               Other corporate pay
                                              upon new information—Kuklock’s continued
12
                                              unemployment during the COVID-19
13
                                              pandemic.
14
                                              Permitted because this additional section is
15                    PERS Employer Pay       correcting an inaccuracy in the initial report.
16                    Contribution Plan –     The initial report treated the PERS
     26-28
17                    Calculation of PERS     contribution as a 401k plan. The expert

18                    benefit                 realized this was a mistake because PERS
                                              is not a 401k.
19

20                    Voluntary additional
     30                                       This information is not new and is permitted.
                      pilot contributions…
21

22                                            Permitted because this address an

23                                            inadvertent tabulation error present in the
     32               Total career earnings   initial report and adjusts to changed
24
                                              circumstances—Kuklock’s unemployment
25
                                              during the COVID-19 pandemic.
26

27

28                                            6
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 7 of 15




1    Page Number
                               Material                        Explanation
2     ECF No. 34-5

3                                             Permitted because this addresses a
                      6.8-year, 23.6-year
4    33                                       typographical error in the initial report. The
                      career
5                                             underlying calculation did not change.
                      8.8-year, includes 7-   Permitted because this addresses a
6
     34               month (.6-year) job     typographical error in the initial report and
7
                      search                  the underlying calculation did not change.
8
                                              Permitted because this addresses
9                                             typographical errors and does not change
10                                            any of the underlying assumptions or
11                                            information. NDOT even recognized in their
                                              motion to strike that this information is
12
                                              consistent in both the initial and Third
13
                                              Report, but objects because it “replies” to an
14
     38, 39           6.8-year, 8.8 year      inconsistency NDOT pointed out in the
15                                            rebuttal report. (ECF No. 39-6 at 12.)
16                                            However, because the inconsistency was
17                                            the result of a typographical error and

18                                            nothing about the underlying opinion is
                                              actually changed, the information added is a
19
                                              proper supplement to fix an error in the
20
                                              report.
21

22

23

24

25
26

27

28                                            7
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 8 of 15




1    Page Number
                             Material                             Explanation
2     ECF No. 34-5

3                                               Permitted because the effects of the
4                                               COVID-19 pandemic on Kuklock’s

5                                               employment were unforeseeable at the
                      Tables and                time. While she may have been recently laid
6    38, 39
                      calculations              off at the time of the initial report, the
7
                                                understanding that she would remain
8
                                                unemployed for an extended period is a
9                                               changed circumstance.
10                                              Permitted because the change here corrects

11                                              numerical errors in the initial report.
                                                Tabulation errors changed circumstances
12
                                                due to COVID-19, and inadvertent
13
     40               Career value              inaccuracies in the PERS calculation are
14
                                                properly supplemented by the Third Report.
15                                              The underlying method for calculating loss
16                                              remains the same from the initial report to
17                                              the Third Report.

18                    Assumption of
                      Plaintiff’s career at     Permitted because this information is
19
     63               NDOT: 1.5 years           correcting an error in the initial report—that
20
                      intern, 5.3 years Pilot   Kuklock would reach Pilot 3 status.
21                    2
22                                              Permitted because this information corrects
23                    Tables for Age at         errors in the initial report stating that

24                    Termination and           plaintiff’s career is 23.3 years when actual
     64
                      Major Career              estimate is 23.6 years. The 23.6-year
25
                      Assumptions               assumption was also included in the initial
26
                                                report, the Third Report fixes the typo.
27

28                                              8
           Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 9 of 15




1      Page Number
                                 Material                            Explanation
2      ECF No. 34-5

3                        Tables for Model
                                                   Permitted because this information
4                        Comparison and
      65                                           addresses changed circumstances in
5                        Career Loss
                                                   Kuklock’s employment status.
                         Summary
6
                         Assumptions and           Permitted because this information
7
      79                 theories for career at    addresses the expert’s erred treatment of
8
                         NDOT                      PERS as a 401k.
9                                                  Permitted because, as previously
10                       Assumptions and           discussed, prolonged unemployment during
      80
11                       theories for mitigation the pandemic was an unforeseeable
                                                   changed circumstance affecting mitigation.
12
                         Table – Plaintiff’s W-
13
                         2s; Transparent           Permitted because it corrects an error in the
14    81
                         Nevada Benefit            initial report.
15                       Statement
16

17
            B.     Improper Supplementation of Expert Report
18
            Although some of the information in Kuklock’s supplemental expert report is
19
     appropriate as described above, some of the information in the report is improper. To
20
     allow free supplementation and permit rebuttal in a “supplement” would “circumvent the
21
     full disclosure requirement implicit in Rule 26. . .” and there would be no finality to expert
22
     reports. Beller, 221 F.R.D. at 701-702. In fact, it appears in some instances Kuklock took
23
     the opportunity to supplement as an open door to add information that is not proper under
24
     the Rules. There are places in the report where information was changed to respond to
25
     criticisms by NDOT. (See, e.g., ECF No. 42-5 at 10.) These instances of improper
26
     supplementation do not address errors or new information but instead add information
27

28                                                 9
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 10 of 15




1    that should have been included in the initial report. Allowing such information to be added

2    to the report would allow parties in litigation to circumvent the full disclosure requirements

3    of Rule 26 and would lead to endless rebuttal reports disguised as supplements. Beller,

4    221 F.R.D. at 701.

5           The court finds that the information contained in Table Two below violated the

6    Rules and was not proper supplementation. Once again, the table identifies the specific

7    page references in the supplemental expert report where the improper information is

8    contained, the material or information at issue, and a brief statement explaining the

9    reasons for the court’s determination that the information is improper supplementation.

10                               Table 2 – Improper Supplementation

11

12
      Page number
13                                 Material                          Explanation
      ECF No. 34-5
14
                                                     This is not supplementation based upon
15
                                                     an error or information that was not known
16
      8                   Retirement age of 65       at the time. The statement directly
17
                                                     responds to criticism by NDOT. Therefore,
18                                                   this is improper supplementation
19                                                   This information is not based upon any
20                                                   new information and was known at the
                          Paragraph 2: very low      time of the initial report. To allow
21    9
                          initial flight time        supplementation in this scenario would cut
22
                                                     against the finality objectives of Rule
23
                                                     26(e).
24

25                        Paragraph 3: “intern in    Kuklock agreed to withdraw. (ECF No. 42-
      9
                          name only”                 5 at 2.)
26

27

28                                                  10
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 11 of 15




1
     Page number
2                            Material                             Explanation
     ECF No. 34-5
3
                                                 While the statement might expressly state
4
                                                 an implicit understanding in the initial
5                    Paragraph 4: “any
     9                                           report, an untimely supplement is the
6                    work loss calculation”
                                                 improper time to make explicit the implicit
7                                                assumptions of the expert.
8                                                Supplementation does not give a party
9                                                carte blanch to change the report outside
                     Last Paragraph:             of what is necessary to fix errors. While
10
     10              probability of Plaintiff    “similar statements” may have been made
11
                     achieving these goals       in the initial report, changing these
12
                                                 statements now is an improper bolstering
13                                               of the report.
14                                               Kuklock had this information before the
15                                               initial report. Adding this now is improper
     11, 58          Ex. G-99’s scholarship
16                                               bolstering in response to NDOT’s criticism
                                                 of the initial report.
17

18                   Ex. H-NDOT General          Kuklock admits this should be withdrawn.
     11, 59
19                   Operations Manual           (ECF No. 42-5 at 8.)
20
                                                 This information was known and
21                   Captain Kuklock is the
                                                 obtainable at the time of the initial report
22   15-16           recipient of a 99’s
                                                 and should have been included in the
                     scholarship
23                                               report then.
24                   There were 7,136            This information was known and
25                   women with Airline          obtainable at the time of the initial report
     18
26                   Transport Pilot             and should have been included in the
                     licenses                    report then.
27

28                                              11
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 12 of 15




1
     Page number
2                           Material                        Explanation
     ECF No. 34-5
3

4
                                            Kuklock admits this should be withdrawn.
     18              Maintenance items
5                                           (ECF No. 42-5 at 8.)
6
                                            This information was left out of initial
7
                                            report and there is no indication that it was
8    21              Profit sharing
                                            new information or correcting an error.
9
                                            Therefore, supplementation is improper
10                                          Kuklock admits this is “in response to
                     No wage growth has
11                                          NDOT’s rebuttal report.” (ECF No. 42-5 at
     21              been added to this
12                                          10.) Therefore, improper
                     model…
13                                          supplementation.
                                            New tables that “show the basis for
14
                                            statement in initial report” improperly
15
                                            bolster an opinion. Additionally, this
16                   Major airline pay
     22                                     information was obtainable at the time of
                     increases
17                                          initial report and no permissible reason
18                                          was given for its addition in the Third

19                                          Report.
                                            This additional language is in response to
20
                                            NDOT’s criticism and makes explicit an
21
                                            implicit assumption in the initial report. An
22   25              To be conservative…
                                            untimely supplement is the improper time
23                                          to make explicit the expert’s implicit
24                                          assumptions.
25
26

27

28                                         12
              Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 13 of 15




1
         Page number
2                                Material                            Explanation
         ECF No. 34-5
3
                                                    Nothing suggests this information was left
4
                                                    out in err. Additionally, this information
5
         78               Retirement Dates          was clearly known at the time of the initial
6
                                                    report which provided a retirement
7                                                   consideration.
8

9
               C.    Sanctions
10
               Having determined that the information contained in Table Two was improper and
11
     violated the rules, the court must next determine the appropriate sanction, if any, that
12
     should be imposed. NDOT requests the imposition of sanctions for the improper
13
     supplementation of the expert report under Rule 37(c)1. (ECF No. 39 at 3). Rule 37(c)(1)
14
     permits the court to implement sanctions that include the payment of reasonable
15
     expenses, striking documents in whole or in part, and barring the use of information to
16
     supply evidence at a motion, hearing or trial. Fed. R. Civ. P. 37(c)(1)(A)-(C). Rule 37(c)(1)
17
     “was intended to foster stricter adherence to discovery requirements and to broaden the
18
     power of the district court to sanction violations of Rule 26.” Yeti by Molly, Ltd. v. Deckers
19
     Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). “Two express exceptions ameliorate
20
     the harshness of Rule 37(c)(1): the information may be introduced if the parties’ failure to
21
     disclose the required information is substantially justified or harmless.” Id. (citing Fed. R.
22

23   1      The court notes that “when a dispute arises concerning violation of expert
     disclosure obligations pursuant to a court approved discovery plan, the Court should first
24   look to Rule 16(f) for determining both compliance and sanctions, as opposed to Rule
     37(c).” Aveka LLC v. Mizuno Corp., 212 F.R.D. 306, 309 (M.D.N.C. 2002). However,
25
     because NDOT only requested sanctions under Rule 37(c), not Rule 16(f) and both Rules
26   permit the court to impose sanctions contained in Rule 37(b)(2)(B) & (C), the court will
     analyze sanctions in accordance with the sanctions requested by NDOT under Rule
27   37(c).

28                                                13
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 14 of 15




1    Civ. P. 37(c)(1)). To determine whether substantial justification and harmlessness exist,

2    the court looks to several factors, including “(1) prejudice or surprise to the party against

3    whom the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the

4    likelihood of disruption of trial; and (4) bad faith or willfulness in not timely disclosing the

5    evidence.” Silvagni, 320 F.R.D. at 242. Ultimately, “this is an equitable analysis entrusted

6    to the Court’s discretion.” Id.

7           Here, the circumstances require the imposition of some lesser form of sanctions

8    that does not amount to exclusion of the evidence at trial. When disclosure is provided

9    during the discovery period and the delay can be remedied during the existing discovery

10   period or with a limited and brief extension of discovery, lesser sanctions and other

11   measures are more appropriate than evidence preclusion. Silvagni, 320 F.R.D. at 243.

12   The relevant factors dictate that some level of sanctions is required to give the rules teeth.

13   See id. However, in light of the information’s mixed status as proper and improper, the

14   imposition of a harsh sanction like evidence preclusion is not justified. Indeed, the

15   circumstances surrounding the disclosure of the Third Report are suspect. “Courts

16   distinguish ‘true supplementation’ (e.g., correcting inadvertent errors or omissions) from

17   gamesmanship. . . .” Gallagher v. Southern Source Packaging, LLC, 568 F. Supp. 2d.

18   624 (E.D.N.C. 2008). The Third Report, which increased the amount of damages, was

19   disclosed to NDOT at the same time as a new settlement demand and only a few days

20   before Darby’s scheduled deposition. (ECF No. 34 at 1.) These circumstances give

21   pause to the court and seem to suggest that Kuklock is engaged in gamesmanship to

22   improperly influence a settlement.

23          Moreover, NDOT was most certainly surprised by the Third Report and the effect

24   on damages, however, the information that altered the damages calculation was properly

25   supplemented. Ultimately, the information that is improper comes in the form of changes

26   to the report’s narrative. (See ECF No. 42-5.) The changes bolster the language in

27

28                                                 14
          Case 3:19-cv-00369-LRH-CLB Document 47 Filed 12/02/20 Page 15 of 15




1    response to criticism of the initial report. While this is violative of the rules, it is not an

2    egregious violation that expands theories of liability or otherwise prejudices a party on the

3    eve of trial. See Silvagni, 20 F.R.D. at 243. Furthermore, NDOT still has the opportunity

4    to cure the surprise through Darby’s deposition. (See ECF No. 40 at 25.) While Kuklock

5    argues the information provided is otherwise harmless, the circumstances and violation

6    of the rules do not permit Kuklock to completely escape sanctions. Therefore, the court

7    orders the information detailed in Table Two above that violates Rule 26 to be stricken

8    from the report.

9    IV. CONCLUSION

10          Consistent with the discussion above, IT IS ORDERED that NDOT’s Motion to

11   Strike (ECF No. 39) is GRANTED, in part, and DENIED, in part; and,

12          IT IS FURTHER ORDERED that the information contained in Table 2 — Improper

13   Supplementation, be STRICKEN from the report.

14           December 2, 2020
     DATED: __________________.

15
                                         ______________________________________
16                                       UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25
26

27

28                                                 15
